Citation Nr: 0814028	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-41 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for right foot 
disability, described as hammertoe, flat foot and plantar 
fasciitis.  

3.  Entitlement to service connection for left foot 
disability, described as hammertoe, flat foot, plantar 
fasciitis and hallux valgus.  

4.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression. 

5.  Entitlement to service connection for bilateral foot 
peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1974 to 
November 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement with respect 
to all the issues was received in May 2005.  A statement of 
the case with respect to the issues of diabetes mellitus, 
bilateral foot disabilities and peripheral neuropathy was 
issued in November 2005, and a substantive appeal was 
received in December 2005.  A statement of the case with 
respect to the issue an acquired psychiatric disability was 
issued in August 2006 and a substantive appeal was received 
in August 2006.  In the August 2006 substantive appeal, the 
veteran requested a Board hearing.  However, in a subsequent 
October 2007 statement, the veteran withdrew his request for 
a hearing.  

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was also 
on appeal.  However, in a March 2004 statement, the veteran 
withdrew his appeal for PTSD.  Thus, there remains no 
allegation of error of fact or law for appellate 
consideration with respect to this issue.  See 38 C.F.R. 
§ 20.204.

Further, the veteran submitted additional medical evidence to 
the Board in February 2008.  The RO will have the opportunity 
to review such evidence in connection with the actions 
directed by the Board in the remand section of this decision.  

The issues of bilateral right and left foot disabilities, an 
acquired psychiatric disability and bilateral foot neuropathy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a June 2007 statement, the veteran indicated that he no 
longer wished to pursue an appeal on the issue of entitlement 
to service connection for diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to entitlement to service connection 
for diabetes mellitus, type II, , have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a December 2005 statement attached to 
the substantive appeal, the veteran indicated that he no 
longer wished to pursue a claim for diabetes mellitus.  
However, the RO continued to address the issue in its 
supplemental statements of the case.  In response to the most 
recent supplemental statement of the case (SSOC) issued in 
April 2007, the veteran submitted another Form 9 along with a 
written statement in June 2007 clearly indicating that he no 
longer wished to appeal the issue of service connection for 
diabetes.  On the Form, he provided that he was appealing 
every issue except for diabetes.  In his attached statement, 
he specifically listed the numbers of the other issues 
addressed in the SSOC as still being on appeal, but stated 
that diabetes mellitus, type II, was not an issue at this 
time.  Thus, the Board finds that the veteran withdrew his 
appeal as to the issue of entitlement to service connection 
for diabetes mellitus, type II.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it 
is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service 
connection for diabetes mellitus, type II, is dismissed. 


REMAND

The veteran is seeking entitlement to service connection for 
right and left foot disabilities and bilateral foot 
peripheral neuropathy.  Essentially, the veteran is claiming 
that his current foot disabilities, including peripheral 
neuropathy, are due to having to wear boots that were too 
small while in service.  Service medical records do show 
problems with and the removal of both great toenails.  
Further there is a notation indicating that the veteran 
should get larger boots to reduce irritation of toes and that 
his boots were also falling apart.  The veteran was afforded 
a VA examination in November 2004.  The examiner diagnosed 
the veteran with bilateral hammertoe deformity, hallux valgus 
of the left great toe, and bilateral flat feet, plantar 
fasciitis.  However, it does not appear that the examiner 
reviewed the claims file, and, importantly, he did not 
provide an opinion as to whether any of the veteran's foot 
disabilities manifested in service.  Significantly, an August 
2005 VA treatment record indicated that the veteran's 
deformity of the toes was most likely than not caused by 
unfit shoes in service.  Further, current VA treatment 
records also show that the veteran has been diagnosed with 
peripheral neuropathy of the lower extremities.  
Significantly, a January 2008 private medical report 
diagnosed the veteran with bilateral limb pain, hallux 
valgus, hammertoe and talipes calcaneovalgus.  The examiner 
noted that he reviewed some of the veteran's service medical 
records and discussed with the veteran how improper fitted 
shoe gear could cause long term problems in that they inhibit 
natural expansion of the foot during activities, which could 
cause a decrease in blood flow to the feet and nerve 
impingement.  He also indicated that most of the veteran's 
medical conditions could be related to his military stent.  
Thus, the Board finds that a VA examination is necessary in 
order to clearly delineate what disabilities of the feet the 
veteran currently has, and whether any of the disabilities 
are related to service, including wearing boots that were too 
small.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet.App. 79 (2006).  

Further, the veteran is also claiming service connection for 
depression.  Specifically, the veteran is claiming that his 
depression is secondary to his foot problems.  A private 
September 2003 medical report indicated that the veteran had 
dysthymia, late onset; major depression, recurrent, in 
partial remission; and alcohol dependence, in early 
remission.  The examiner appeared to indicate that the events 
around the issues with the veteran's boots in service were at 
least a major determinant in subsequent events.  However, a 
November 2004 VA examination diagnosed the veteran with 
malingering and a personality disorder, not otherwise 
specified.  However, a private examination report that same 
month gave a diagnosis of major depression without psychotic 
features and indicated that it does appear to be a cause of 
relationship between depression, diabetes and the issues 
concerning his feet and improper fitting shoes in the 
military.  The examiner further indicated that he felt there 
was a strong correlation between the veteran's physical 
problems and emotional as well as his subsequent medical 
problems.  Further, subsequent VA treatment records continue 
to show treatment for depressive disorder.  Thus, given the 
apparent conflicting medical opinions, the Board finds that 
another VA examination is necessary to clearly delineate 
whether the veteran has an acquired psychiatric disability 
and determine whether any acquired psychiatric disability is 
proximately due to or aggravated by the veteran's bilateral 
foot disabilities.  See 38 C.F.R. § 3.159.  Moreover, the 
Board notes that when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Under the circumstances, the Board believes that the 
examination report should also address whether any acquired 
psychiatric disability is directly related to service.  
 
It appears that the veteran has continued to have treatment 
at a VA Medical Center (VAMC).  However, the most recent 
treatment records associated with the claims file by the RO 
are from July 2005.  Since the Board is remanding these 
issues for other matters, the RO should request all VA 
treatment records from July 2005 to the present.  See 
38 C.F.R. § 3.159. 

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Again, since the Board is 
remanding this case for other matters, it is reasonable for 
the RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2. The RO should obtain all VA treatment 
records from July 2005 to the present.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently bilateral foot 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
clearly delineate all current foot 
disabilities, including any nerve 
injuries.  Further, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
right and left foot disability is related 
to service, including wearing boots that 
were too small.   

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
acquired psychiatric disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should clearly 
delineate all psychiatric diagnoses.  
After reviewing the claims file, and 
examining the veteran, the examiner 
should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any acquired psychiatric disability 
is causally related to service?    

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any acquired psychiatric disability 
is proximately due to, or caused by, the 
veteran's bilateral foot disabilities?   

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any acquired psychiatric disability 
has been aggravated by the veteran's 
bilateral foot disabilities?   

5.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence received since the last 
supplemental statement of the case, and 
determine if the benefits sought can be 
granted.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


